Title: To Alexander Hamilton from John F. Mercer, 5 March 1793
From: Mercer, John F.
To: Hamilton, Alexander



Baltimore Mar 5. 1793.
Sir

I was surprizd by a letter from you at the moment I was about to leave Philadelphia with Mrs. Mercer very much indisposed & still more astonished to find on my arrival here, that Major Ross had brought this subject again before the public in the Newspapers, in a manner calculated to make the falsest & most injurious impressions, where the progress of this business was altogether unknown. It woud have been more candid & honorable to have settled this in Philadelphia where we were all on the spot. My intention in my last was to place this controversy, on such neutral ground that you might with propriety put an end to the correspondance on the principles you had yourself declard “that if I did not impeach your integrity, you woud not have concluded an attack on your public conduct a sufficient ground to adopt this mode of discussion.” But since you have thought proper to reject this mode you will make the best of that which you have prefered. I will now abide by what has already passed & as matter of opinion only is disputed. I shall deem all further explanation unnecessary on my part & risk a return of the gross expressions of your last. I shall wait any further communication from you 8 days in Annapolis.
I am &c.

John F Mercer

